DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Interview
This Office Action is responsive to a telephonic interview on 09/03/2021 and remarks filed on 09/14/2021. Claims 1-20 were pending in the application. Claims 1, 3-11, and 13-20 remain pending following entry of this response. Claims 1, 3-4, 6-11, 14-16, and 18-20 have been amended. Claims 2 and 12 have been canceled. Applicant submits that the amendments do not introduce new matter. On September 3, 2021, a telephonic interview was held between Charles Yeh (Attorney Reg. No. 63,440) and the Examiner. The substance of the interview has been previously detailed in an interview summary mailed on 09/14/2021. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 09/14/2021with respect to Claim Rejections under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and in view of the current amendments, the rejections have been expressly withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed. These claims have been renumbered as 1-18.
Prior art reference Soldea et al (US 20150356733 A1) discloses “The system may accordingly identify white image objects in such images and generate signatures describing the size and proportion of such image objects. By comparing these signatures to corresponding signatures of samples in the database, MRI scans similar to that of the current individual can be found, and the medical data associated with these samples can be extracted. Thus, medical data which has been stored for MRI scans which exhibit similar amounts of focal atrophy can easily be identified and 
Similarly, Smith et al. (US 20180322327 A1) discloses “the classification system may generate bounding boxes and then detect/classify particles in the bounding boxes. For example, the bounding boxes may indicate regions where there is likely something to be present (e.g., a mold spore) to be classified or detected. This may allow analysis or processing of only portions of the image using a neural network or algorithm to locations where particles or materials are present and ignoring regions where there are not particles. For example, large regions of an image may be blank or white space where no particles are present. Processing blank or white space regions using neural networks may be a waste of computing resources. The model or neural network used by the classification system may include a system trained based on human classified images or samples. For example, the neural network may be trained using supervised learning. In one embodiment, learning and training may be performed using unsupervised machine learning.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“…a user interface configured to receive a test image and provide a result to a user or client, the test image depicting an anatomical region or structure of a human body;

a difference analyzer, coupled to the reference image pairer, configured to obtain a set of differences between the test image and the reference image;
an object detector, coupled to the difference analyzer and to the user interface, configured to detect, based at least in part on the set of differences, a possible abnormality in the test image; and
a feature extractor, coupled to the reference image pairer and to the difference analyzer, configured to extract feature maps for the test image and the reference image and to provide the feature maps to the difference analyzer.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190209116 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization 


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665